Citation Nr: 1535734	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  07-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right elbow disorder.

2.  Entitlement to a rating in excess of 20 percent for a left knee disorder.

3.  Entitlement to a rating in excess of 10 percent for a left ankle disorder.

4.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).

5.  Entitlement to service connection for alcoholism.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for bilateral feet disabilities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1979.

This case was previously before the Board of Veterans' Appeals (Board) in September 2010 and August 2014.  Each time, it was remanded for further development:  The Board directed the Agency of Original Jurisdiction (AOJ) to request the Veteran's treatment records since 2010, including those from the VA medical centers in Dallas and Temple, Texas.  The Board also directed the RO to schedule the Veteran for examinations to determine the severity of his service-connected disorder of the right elbow, left knee, and left ankle.  In March 2015, following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denials of increased ratings for the Veteran's right elbow disorder, left knee disorder, and left ankle disorder.  Thereafter, the case was returned to the Board for further appellate action.

The issues of entitlement to service connection for alcoholism, hepatitis C, and  bilateral feet disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right elbow disorder is manifested primarily by complaints of pain, tenderness to palpation, reduced strength, limitation of extension to 15 degrees, and limitation of flexion to 125 degrees.

2.  The Veteran's left knee disorder is manifested primarily by complaints of pain, tenderness to palpation, reduced strength, flexion to 120 degrees, and extension to 0 degrees.

3.  The Veteran's left ankle disorder is manifested primarily by complaints of pain, tenderness to palpation, dorsiflexion from 0 degrees to 15 degrees and plantar flexion from 0 degrees to 25 degrees.   .

4.  The Veteran has a combined rating of 40 percent for the following service-connected disabilities:  a right elbow disorder, evaluated as 20 percent disabling; a left knee disorder, evaluated as 20 percent disabling; and a left ankle disorder, evaluated as 10 percent disabling.  

5.  The Veteran has one year of college education and work experience as a truck driver, painter, housekeeper, and a water treatment plant operator.

6.  The Veteran's service-connected disorders do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 20 percent for the Veteran's right elbow disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2014).

2.  The criteria have not been met for a rating in excess of 20 percent for the Veteran's left knee disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014).

3.  The criteria have not been met for a rating in excess of 10 percent for the Veteran's left ankle disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).
4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased ratings for his service-connected disorders of the right elbow, left knee, and left ankle.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2009, the VA received the Veteran's claims.  Following the receipt of those claims, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of records reflecting the Veteran's his VA treatment from August 2006 through April 2014; his treatment at the Parkview Regional Hospital from July 2013 to June 2014; his treatment at the Scott and White Hospital from July 2011 to January 2015; and the transcript of his April 2010 hearing before the undersigned Acting Veterans Law Judge.  

In November 2006, March 2008, December 2010, and November 2014, the VA examined the Veteran to determine the severity of his service-connected disorders of the right elbow, left knee, and left ankle.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, considered the functional limitations with respect to his ability to work, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During the Veteran's April 2010 hearing, the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based, in part, on the Veteran's testimony, the VA remanded the case on two occasions to further develop the evidence.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2014).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

After the AMC issued the Veteran a Supplemental Statement of the Case in March 2015, the AOJ received approximately 27 pages of additional records reflecting the Veteran's VA treatment from April 2014 through May 2015.  Although those records have not been reviewed by the Agency of Original Jurisdiction (AOJ), they show no more than was previously known and considered by the AOJ in March 2015.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that the ratings for his right elbow disorder, left knee disorder, and left ankle disorder do not adequately reflect the level of impairment caused by those disorders.  In fact, he contends that they preclude him from securing or following all forms of substantially gainful employment.  Therefore, he maintains that increased ratings and a TDIU are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, August 2006) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  See Hart, supra.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In addition to the criteria in the Diagnostic Codes, the Board must consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 ; Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Right Elbow  

In evaluating impairment of the upper extremities, it is often important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69 (2014).  In this case, the Veteran is right handed.

Limitation of motion of the forearm is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207.  A 20 percent rating is warranted when flexion of the major forearm is limited to 90 degrees or extension is limited to 75 degrees.  A 30 percent rating is warranted when flexion of the major forearm is limited to 70 degrees or extension is limited to 90 degrees.  A 40 percent rating is warranted when flexion of the major forearm is limited to 55 degrees or extension is limited to 100 degrees.  

The evidence, such as the reports of the Veteran's VA examinations show that he has daily right elbow pain and frequent swelling, as well as stiffness, all aggravated by movement, especially lifting and bending.   His work history includes employment as a truck driver, and he has had to strap down cargo which aggravates his right elbow.  He also uses a cane to ambulate which also aggravates his elbow.  He wears an elbow sleeve almost everyday, takes pain medication, and occasionally uses a heating pad and TENS unit.  
X-rays taken by the VA in March 2006 confirm the presence of minimal degenerative joint disease in the Veteran's right elbow.  

The VA examinations show that the Veteran's right elbow disorder is manifested primarily by complaints of pain and tenderness to palpation, limitation of motion, and reduced strength.  However, the most recent VA examiner stated that the Veteran's pain appeared to be exaggerated with inappropriate facial grimacing.  As shown during the November 2014 examination, he is able to extend the elbow to at least 15 degrees, and to flex it to at least 125 degrees.  On that same examination, his right elbow strength was reduced at 3/5 compared to his left which demonstrated full strength at 5/5.  However, the latest examination shows that there is no muscle atrophy.  Otherwise, the Veteran's right elbow has a normal appearance without heat, redness, swelling, or tenderness, and there is no objective evidence of crepitus.  Repetitive testing such as that performed during the March 2008 examination did not produce any weakness, fatigue, incoordination, or additional limitation of motion.  The most recent VA examiner noted that the Veteran's right elbow functioning was not so diminished that amputation with a prosthesis would equally serve the Veteran.  The Veteran's right elbow disorder limits his ability to lift.  However, the most recent examiner found that the Veteran was capable of performing lighter duties.  

On balance, the foregoing manifestations do not meet or more nearly reflect the criteria for a rating in excess of 20 percent.  Accordingly, an increased rating is not warranted, and the appeal is denied.

The Left Knee  

The Veteran's left knee disability is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 20 percent rating is warranted for moderate knee impairment, manifested by recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe impairment.  

Potentially applicable in rating the Veteran's left knee disorder are the diagnostic codes applicable to rating limitation of knee motion.  38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  

A review of the evidence, such as the reports of the Veteran's VA examinations and March 2008 and November 2014 VA examinations and VA outpatient records, reflecting the Veteran's treatment in June 2013 and April 2014, show that the Veteran's left knee disorder is manifested primarily by complaints of pain and occasional swelling.  He reports that it is aggravated by walking, prolonged standing, and prolonged sitting, such as associated with his job as a truck driver.  

The numerous treatment records and VA examination reports show that the Veteran has a large bony protuberance in the left tibial tuberosity area which is tender to palpation.  While left knee flexion is limited to as little as 120 degrees, he has a full range of left knee extension to 0 degrees.  On examination, there is no deformity, edema, or swelling.  Prior to November 2014, the Veteran demonstrated full strength at 5/5 in each knee.  During the November 2014 VA examination, the Veteran continued to demonstrate full strength in his right knee.  Although the left knee strength was diminished at 3/5, there was no evidence of any muscle atrophy due to disuse.  During the November 2014 VA examination, the Veteran also complained that his left knee locked and gave way, yet multiple VA examinations have consistently been negative for any objective findings of subluxation or lateral instability, and repetitive testing produces no additional pain, limitation of motion, weakness, fatigue, incoordination, or lack of endurance.  The Veteran wears a neoprene brace on the left knee and uses a cane for ambulation.  He also takes pain medication and occasionally uses a TENS unit.  In 2013, he had steroid injections in the knee, and in August 2013, he underwent arthroscopic surgery to determine whether he had a chondral defect or a loose body in his left knee.  The diagnosis was Grade IV chondrolysis medial femoral condyle.

As will be discussed further below, the Veteran's VA examiners and treating physician have stated that while his left knee disability is productive of functional impairment in terms of climbing, walking, and squatting, it has less impact on sedentary employment.  Although he exaggerates his symptoms, the most recent VA examiner opined that he would likely require a total knee replacement in the very near future.  At present, however, the primary manifestations and objective findings associated with the Veterans left knee disorder more nearly reflect the criteria for the 20 percent rating currently in effect.  Therefore, an increased rating is not warranted, and the appeal is denied.  

The Left Ankle  

The Veteran's service-connected left ankle disorder is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of ankle motion, while a 20 percent rating is warranted for severe limitation of motion.  

The Board notes that the terms "moderate" and "marked" are  not defined in the rating schedule.  Rather than applying a  mechanical formula, the VA must evaluate all the evidence to the  end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The multiple VA examinations show that the Veteran's left ankle disorder is manifested primarily by complaints of pain, swelling, and crepitus.  Objectively, he does have some tenderness to palpation and limitation of motion.  Dorsiflexion of the left ankle has been no worse than 0 degrees to 15 degrees and plantar flexion has been no worse than 0 degrees to 25 degrees.  However, there is no objective evidence of heat, redness, effusion, instability, or weakness.  Repetitive motion has not produced any fatigue, incoordination, weakness, or additional limitation of motion.  For example, the report of the November 2014 VA examination, shows that his left ankle strength is full at 5/5 and that there is no atrophy of disuse.  The standard range of motion of an ankle is to 20 degrees of  dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R.  § 4.71, Plate II (2008).  

The Veteran wears an ankle brace and uses a cane for ambulation.  He also states that using the clutch on his truck aggravates the ankle.  While the November 2006 and November 2014 VA examiners felt that the Veteran was exaggerating his left ankle symptoms, the examiners have noted that he has some restrictions and is on light duty with respect to employment.  However, the most recent VA examiner found no objective clinical reason for him not to continue based on his ankle evaluation.  

Taken together, the Board finds that the primary manifestations of the Veteran's left ankle disorder more nearly reflect moderate impairment.  Indeed, the multiple VA examinations and numerous treatment records do not report severe impairment.  Therefore, the current 10 percent rating is confirmed and continued, and the appeal is denied.  

Extraschedular Considerations

In arriving at the foregoing increased rating decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for the potential approval of an extraschedular rating for the Veteran's service-connected disorders of the right elbow, left knee, and/or left ankle.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected disorders of the right elbow, left knee, and/or left ankle are manifested primarily by signs and symptoms of pain, tenderness to palpation, and limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5257, and 5271.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disorders of the right elbow, left knee, and/or left ankle, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Although he has job restrictions, he continues to maintain his employment.  In addition, the evidence does not show frequent periods of hospitalization for his service-connected disorders.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The TDIU

Finally, the Veteran seeks entitlement to a TDIU.  He currently has a combined 40 percent rating for the following service-connected disabilities: a right elbow disorder, evaluated as 20 percent disabling; a left knee disorder, evaluated as 20 percent disabling; and a left ankle disorder, evaluated as 10 percent disabling.  

Where, as here, the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16(a).  Clearly, the Veteran does not meet those schedular criteria for a TDIU.  However, that does not end the inquiry.  

A total disability rating may also be considered on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Veteran reports one year of college education and work experience as a housekeeper at a VA medical center, a truck driver, a painter, and a waste water treatment plant operator.  

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides. VA adjudication manual, M-21-1 Part VI, Para. 7.14(a) (Change 52, Aug. 26, 1996).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the veteran is unemployable is a subjective one, that is, one that is based upon the veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 (Summary of Precedent Opinions of the General Counsel, 57 Fed. Reg. 2314, 2317 (1992)).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2009).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's VA treatment records, examination reports, and multiple vocational assessments show that throughout much of the appeal period he has been employed.  For example, during a November 2010 VA Vocational Assessment, it was noted that from July 2005 to March 2008, he had worked as a truck driver and that from September 2008 to March 2009, he had worked as a painter.  His VA treatment records show that in June and December 2013 and March and October 2014, he was employed at a VA medical center as a housekeeper and in the laundry.  From time to time, his ability to function in an occupational environment was restricted due to his service-connected disorders.  For example, in June 2013, when he had restrictions against squatting and on the amount of weight he could lift due to his left knee disorder, and in December 2013, he was on light duty following his left knee surgery.  In March and June 2014, the Veteran's VA treating physician noted that the Veteran's left knee disorder would affect his job in housekeeping and requested that he be assigned to a desk job.  Despite those restrictions, however, none of the VA health care providers or examiners or the VA Occupational Assessment Service has found the Veteran so impaired by any or all of his service-connected disabilities as to preclude him from securing or following substantially gainful employment.  Indeed, the VA examiners in November 2006, December 2010, and November 2014 have stated that the Veteran could continue with at least sedentary employment.  Therefore, the Board finds that the Veteran is not unemployable by reason of service-connected disabilities.  Accordingly, the Veteran does not meet the criteria referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of his claim for a TDIU.  


ORDER

Entitlement to a rating in excess of 20 percent for a right elbow disorder is denied.

Entitlement to a rating in excess of 20 percent for a left knee disorder is denied.

Entitlement to a rating in excess of 10 percent for a left ankle disorder is denied.

Entitlement to a TDIU is denied.  


REMAND

The RO denied service connection for alcoholism, hepatitis C, and bilateral feet disorders in an August 2014 rating decision.  In September 2014 he filed a notice of disagreement with this rating decision.  He should be sent a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative addressing its denial of service connection for alcoholism, hepatitis C, and bilateral feet disorders.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b) (2014).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


